—Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered August 1, 2000, (1) convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree, and (2) revoking defendant’s probation and imposing a sentence of imprisonment.
Defendant pleaded guilty to the crimes of felony driving while intoxicated, aggravated unlicensed operation of a motor vehicle in the first degree and violating the conditions of his probation. His probation was revoked and he was sentenced to concurrent jail and prison terms which, in the aggregate, totalled 1 to 3 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P.J., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.